               EXHIBIT A




Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
        Description: Exhibit Proposed Motion to Avoid Lien, Page 1 of 50
                                                       COVER SHEET
                                                 §522(0 Avoidance of Liens
                                      (To summarize information set forth in the motion)

Return Date of Motion January            .2019

Debtor(s) Lorraine S. Robinson                             Debtor’s Attorney Michael A. Furlano, Esq.        Chapter    1

Date Petition Filed          9/18/2009        Trustee Lucien A. Morin, II                     Case No. 2-09..22452-JCN
           §522(f)(1)(A) Avoidance of Judicial Liens which impair the debtor’s exemption in real property
           §522(f)(I)(B) Avoidance of non-possessory, non-purchase money liens which impairs the debtor’s
           exemption in certain personal property.

                                                         For All Motions

           1. (a) General description of property 495 Mt. Read Blvd, ROchester, NY 14606
              Q,) Owned by (names and Lorraine S. Robinson
                  form of ownership    __________________________________________________________________________________

              (c) Market value of property ~53,10O
              (d) Amount of claimed exemption(s) $ 50,000

                                                 For ~522(flf1’ffA) IViotions Only

           2. Signed appraisal, letter valuation or market
              analysis of real property is attached                                  I         I   Yes
           3. Mortgages:                             Holder                  Date Recorded                 balance Due
                (a)                 ESLFCU                                   4/2912005                     $1,347.56
                (b)                 HSBC Mortgage                            5105/200 8                    $40,603.00

           4. Sud~ment Liens:                       Holder                   Date Docketed                 Amount
              (a)                   Capital One Bank (USA), NA.              8/20/2009                     $10,170.18
                (b)
                (c)

           5. Other Liens (in                       Holder                   Date Docketed                 Amount
              cludina tax liens);
              (a)
                (b)

           6. No deduction from the appraised value of the property for hypothetical expenses of sale is to be
              made in determining the debtor’s equity.

           7. Market value of property S 53,100                      (-) unavoidable mortgage
              and federal tax liens $41,950.56           (=) equity S 11,149.44
                                                                      _______________
                                                                                         (-) exemptions ~50,0O0
              (=) balance if any $  ______________________




                                                        For ~522(f)(1)(B)

           8. Holder of lien to be avoided

(Rcviscd 9/20/Do)                                   (SEE REVERSE)


              Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
                      Description: Exhibit Proposed Motion to Avoid Lien, Page 2 of 50
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK


In re:                                                          Chapter 7

         LORRAINE S. ROBINSON                                   Notice of Motion to Avoid Liens
                                                Debtor.         Bk. No: 2-09-22452-JCN


                              NOTICE OF MOTION TO AVOID LIEN

PLEASE TAKE NOTICE OF THE FOLLOWING MOTION BY DEBTOR:

TIME:                           January  ~_, 2019 at 10:00 AIM
                                Or as soon thereafter as Counsel maybe heard

PLACE:                          United States Bankruptcy Court, U.S. Courthouse
                                100 State Street, Rochester, NY 14614

RELIEF SOUGHT:                  An Order avoiding the judgment lien of Capital One Bank (USA), N.A.

PAPERS SUBMITTED:               (1) Notice of Motion, (2) Motion, (3) Exhibits A   —   F, (4) proposed order

PURSUANT TO FRBP 9014 AND THE STANDING ORDERS IMPLEMENTING DEFAULT
PROCEDURES IN ROCHESTER AND WATKINS GLEN; IF YOU INTEND TO OPPOSE THE
MOTION, AT A MINIMUM, YOU MUST SERVE: (1) THE MOVANT AND MOVANT’S
COUNSEL, AND (2) if NOT THE MOVING PARTY (A) THE DEBTOR AND DEBTOR’S
COUNSEL; (B) IN A CHAPTER 11 CASE, TIlE CREDITORS’ COMMITTEE AND ITS
ATTORNEY, OR IF ThERE IS NO COMMITTEE, THE 20 LARGEST CREDITORS; AND (C)
ANY TRUSTEE. IN ADDITION, YOU MUST FILE WITH THE CLERK OF THE
BANKRUPTCY COURT WRITTEN OPPOSITION TO THE MOTION NO LATER THAN
THREE (3) BUSINESS DAYS PRIOR TO THE RETURN DATE OF THE MOTION
NOTWITHSTANDING THE DECEMBER 1, 2009 AMENDMENTS TO FRBP 9006(a). IN THE
EVENT THAT NO WRITTEN OPPOSITION IS SERVED AND FILED, NO HEARING ON THE
MOTION WILL BE HELD ON THE RETURN DATE AN]) THE COURT WILL CONSIDER
TUE MOTION UNOPPOSED.

Dated: January_, 2019                                   Isi Michael A. Furlano
                                                        Michael A. Furlano, Esq.
                                                        LEGAL Aio SOCIETY OF ROCHESTER, NY
                                                        Debtor~ Attorney
                                                        One West Main Street, Suite 800
                                                        RochesterNY 14614
                                                        (585) 295-5763

TO:      1. Lucien A. Morin, II 2. Kathleen D. Schmitt         3. Creditors as per
           Chapter 7 Trustee       United States Trustee          attached list
                                   100 State Street, Room 6090
                                   Rochester, NY 14614




   Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
           Description: Exhibit Proposed Motion to Avoid Lien, Page 3 of 50
                              List of Affected Creditors

1. Richard ft Fairbank
   Chairman, CEO, and President
   Capital One Bank (USA), N.A.
   1680 Capital One Drive
   McLean, Virginia 22102

2. Forster and Garbus
   60 Vanderbilt Motor Pkwy
   Commack, NY 11725




Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
        Description: Exhibit Proposed Motion to Avoid Lien, Page 4 of 50
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK


In re:                                                                Chapter 7

         LORRAINE S. ROBINSON                                        Proposed Motion to Avoid
                                                                     Liens

                                         Debtor.                     Bk. No: 2-09-22452-JCN


                               MOTION TO AVOID LIENS
To:      Honorable Paul R. Warren
         United States Bankruptcy Judge

         The debtor, Lorraine S. Robinson, by her attorneys, the Legal Aid Society of Rochester,

NY, respectfully represent:

      1. Ms. Robinson filed an amended Statement of Financial Affairs on October 1,2009.

         Schedules A, C, D, and the Statement of Financial Affairs are annexed as Exhibit A.

      2. Ms. Robinson now brings this motion under 11 U.S.C.     § 522(f) to avoid the judicial lien
         against her homestead located at 495 Mt. Read Boulevard, Rochester, NY 14606. Ms.

         Robinson owns the property by virtue of a warranty deed dated March 5, 1992, and

         recorded on January 20, 1993 in the Monroe County Clerk’s office, in Liber 8298 of

         Deeds at Page 3. (Exhibit B).

      3. Thejudgment lien totals $10,170.18. (Exhibit C).

      4. The property’s fair market value at the time of filing is $53,100. It is unknown how Ms.

         Robinson substantiated the property’s value at filing, but customary practice at the Legal

         Aid Society is to obtain a property appraisal. Here, because Ms. Robinson needs to show

         the property’s value as of September 18, 2009, she submits a Comparative Market

         Analysis prepared by her current real estate agent. (Exhibit D). That analysis provides




  Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
          Description: Exhibit Proposed Motion to Avoid Lien, Page 5 of 50
      two market prices: (1) the price based on average sales in 2009 is $49,889, and (2) the

      price based on square footage in 2009 is $58,240. While the CMA does not specify an

      exact market value, it supports Ms. Robinson’s 2009 valuation of $53,100.

Judgment Lien

   5. The following judgment was taken against the Ms. Robinson and are judgment liens

      against her residence in the Monroe County Clerk’s office:

      Holder                         Docket Date     Amount           Index No.

      Capital One Bank (USA), NA. 8/20/2009          $10,170.18       2009 CV 5764 (Exhibit C)

   6. Capital One Bank (USA), N.A.’s judgment lien is for $1 0.170.18. It is an avoidable

      judicial lien within the purview of 11 U.S.C   §   522W) because it impairs the Debtor’s

      interest in the exempt portion of the property.

  7. Ms. Robinson’s Schedule A lists the residence’s value at $53,100. Schedule D lists two

      secured debts:

          a. ESL FCU line of credit with a claim of$1,347.56, and

          b. Wells Fargo Home Mortgage with a claim of $40,603.

      At the time of filing, Ms. Robinson had $11,149.44 in equity in the residence. Schedule C

      claims a homestead exemption in the amount of $50,000 pursuant to NY CPLR           §   5206(a)

      which exceeds Ms. Robinson’s equity in the residence. The Statement of Financial

      Affairs lists the judgment lien of Capital One Bank (USA), N.A. against Lorraine S.

      Robinson in the amount of$l0,170.18.

  WHEREFORE, the Debtor requests an Order against the judgment creditor Capital One

  Bank (USA), N.A. cancelling and avoiding the judicial lien in its entirety, and directing the

  Monroe County Clerk’s Office to cancel such judgnient as of record and for such other and

  further relief as is just.


                                        2
  Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
          Description: Exhibit Proposed Motion to Avoid Lien, Page 6 of 50
Dated: January 3, 2018                 Is! Michael A. Furlano
                                       Michael A. Furlano, Esq.
                                       Attorney for Debtor
                                       LEGAL AID SOCIETY OF ROCHESTER,   NY
                                       One West Main Street, Suite 800
                                       Rochester, NY 14614
                                       P: (585) 295-5763
                                       F: (585) 232-2352
                                       mfur1ano~1asroc.org




                                      3
Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
        Description: Exhibit Proposed Motion to Avoid Lien, Page 7 of 50
               EXHIBIT A




Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
        Description: Exhibit Proposed Motion to Avoid Lien, Page 8 of 50
USA (Official Form GA) (121u7)




 In it         Lorraine Susan Robinson                                                                     Case No.
                                                                             Debtor

                                                 SCHEDULE A REAL PROPERTY-

       Except as directed below, list all teal property in which the debtor has any legal, equitable, or future interest, including all property owned as a
cotenant, community property, or in which the debtor has a life estate. Include any property in which the debtor holds rights and powers exercisable for
the debtor’s own benefit. If the debtor is mairied, state whether husbajid, wife, both, or the marital community own the property by placing an “H,” “W,”
“3,” or “C” in the column labeled “Husband, Wife, Joint, or Community.” If the debtor holds no interest in real property, write “None” under
“Description and Location of Property.”
       Do not include interests in executory contracts and unexpired leases on this schedule, List them iii Schedule G - Executory Contrncts and
Unexpired Leases.
       If an entity claims to have alienor hold a secured interest in any property, state the amount of the secured claim. See Schedule D. If no entity
claims to hold a secured interest in the property, write “None” in the column labeled “Amount of Secured Claim.” If the debtor is an individual or
ifajoint petition is filed, state the amount of any exemption claimed lathe properly only in Schedule C - Property Claimed as Exempt,

                                                                                               Husband,      Cugent Value
                                                                                                            Debtor’s Interestofin           Amount of
              Description and Location of Property                 Nature of
                                                                   Interest in Debto?s
                                                                               Property         Wife,        Property,
                                                                                                Joint, or Deducting anywithout
                                                                                                                          Secured          Secured Claim
                                                                                              Community Claim or Exemption

Location: 495 Mt. Read Boulevard, Rochester NY                    Fee simple                       -                    53,100.00                41,950,56
Single family home




                                                                                                Sub-Total>             53,1 00.00         (Total of this page)

                                                                                                       TotaL>          53,100,00
 0     continuation sheets attached to the Schedule of Real Property
                                                                                                (Report also on Summary of Schedules)
Case 2-09-22452-JCN Doc 1, Filed 09118/09,Page
~ Main Document
                                            Entered
                                               6 of 3809/18/09 12:04:49,                  ,



             Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
                     Description: Exhibit Proposed Motion to Avoid Lien, Page 9 of 50
 B6C (Official Porn, 60) (12/07)




  In re         Lorraine Susan Robinson                                                                        Case No.
                                                                                   Debtor            -




                                         SCHEDULE C PROPERTY CLAIMED AS EXEMPT
                                                                 -



 Debtor claims the exemptions to which debtor is entitled under:                          D   Check if debtor claims a homestead exemption that exceeds
 (Check one box)                                                                              $136,875.
  D 11 U.S.C. §522(b)(2)
  S ii U.S.C. *522®)(3)

                  Descflption of Property                                  Specify Law Providing                    Value of            Current Value of
                                                                             Each Exemption                         Claimed             Property Without
                                                                                                                   Exemption          Deducting Exemption
Real Property
Location: 495 Mt Read Boulevard, Rochester                           NYCPLR   § 5206(a)                                 50,000.00                53,1 00.00
NY
Single family home

Household Goods and Furnishings
LIvIng Room: 6 foot sofa, 3 foot loveseat, chair,                    NYCPLR   § 5205(a)(5)                                  660.00                  660.00
coffee table, end table, 2 lamps, 1 27” tube
television, I radio with CD player

Kitchen: table, chairs (6), refrigerator, stove, 12                  NYCPLR   § 5205(a)(5)                                 533.00                   533.00
pots and frying pans, bowels!dlshes!glasses
(set), cooking utensils (set)

Bedraom: 2 beds (1 king, I twIn), 2 dressers, I                      NYCPLR   § 5205(a)(5)                                 460.00                   460.00
chest of drawers, 3 night tables (wood)

Miscellaneous: 1950s sowing machine                                  NYCPLR   § 5205(a)(1)                                   20.00                   20.00
Books, Pictures and Other Art Objects: Collectibles
5 computer books                                    NYCPLR                    § 5205(a)(2)                                   30.00                   30.00
Wearing Apparel
Clothing                                                             NYCPLR   § 5205(a)(5)                                 400.00                   400.00
Automobiles, Trucks, Trailers, and Other Vehicles
Buick LeSabre 58711 mIles fair condition                             Debtor & Creditor Law § 282(1)                       2,400.00                2,340.00
Animals
Dog                                                                  NYCPLR   § 5205(afl4)                                   10,00                   10.00




                                                                                                     Total:            54,513.00                57,553,00
.J_ continuatioi~q~ ~                                   ~~~çj’rope1%CJajrned ~itè?fli9/18/o9,      Entered 09118/09 12:04:49,
Ocpyrlght(c) 1996.2059 .BestCaso SctuVons-Evanston,   “ii~~e?iy3tJon: Main Document             Page 11 of 38                 Best case Bankwptcy

               Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
                       Description: Exhibit Proposed Motion to Avoid Lien, Page 10 of 50
    1360 (Official Form 60) (12/07)



     In re          Lorraine Susan Robinson
                                                                                                                                   Case No.
                                                                                                    Debtor

                                       SCHEDULE D CREDITORS HOLDING SECURED CLAIMS
                                                                         -




        Slate the name, mailing address, including zip code, and last four digits ofany account number of all entities holding claims secured by property of llie debtor as of
  the dale of filing of the petition. The complete account number of any account the debtor has wilh the creditor is useful 10 the Irustee and the creditor and may be provided
  if lhe debtor chooses 10 do so. List creditors holding all types of secured interests such as judgment liens, garnishments, statutory liens, morlgages, deeds of trusl, and
  olher security interests.
        List creditors in alphabetical order to tile extent practicable. lIe minor child is a creditor, the child’s initials and the name and address of the child’s parent or
  guardian, such as ‘A.B., a minorchilcj, byjoho Doe, guardian.” Do not disclose the child’s name. See, LI U.s.c. §112 and Fed, K. Bankr. P. l007(m), If all secured
  creditors will not fit on this page, use the continuation sheet provided.
        Ifany entity other than a spouse in ajoint case may bejointly liable on a claim, place an “X’ in the column labeled “Codebtor” ,includa the entity on the appropriate
  schedule of creditors, and complete Schedule H - Codebtors. Ifajoint petition is filed, state ~vlaether Ihe husband, wife, both of’ them, or the marital community may be
  liable on each claim by placing an “H”, “W”, “3”, or “C” in the colutnn labeled “Husband, Wife, Joint, or Community”.
        If the claim is contingent, plate an “X” in die column labeled “Contingent”, lithe claim is unliquidated, place an “X” in the column labeled ~Unliqttldated~t. If the
  claim is disputed, place an ‘X’ in the column labeled “Disputed”. (You may need to place en “X” in more than one of these three columns.)
        Total tIme columns labeled “Amount of Claim Without Deducting Value of Collateral’ and “Unsecured Portion, if Any” in the boxes labeled “Tolat(s)” on the last
  sheet of the completed schedule. Report the total 1mm the column labeled “Amount of Claim” also on the Summary of Schedules and, if the debtor is an individual with
  primarily consumer debts, report the total from the column labeled “Unsecured Portion” on the Statistical Summary ofCertain Liabilities and Relaled Data.
  C Check this box if debtor has no creditors holding secured claims to report on this ScheduleD.

              CREDITOR’S NAME                              C        Husband,wtfe,Jotnt.orc,mm,ntw                                0 U ~
                                                                                                                                 ONI
                                                                                                                                              AMOUNT OP
           AND MAILING ADDRESS                             0         H                 DATE CLAIM WAS INCURRED,                  N L S           CLAIM
            INCLUDING ZIP CODE,                                     W                    NATURE OP LIEN, AND                     T I~ Pu        WITHOUT
                                                                                                                                               DEDUCTING     UNSECURED
                                                                                                                                                             PORTION, IF
           AND ACCOUNT NUMBER                              z°       Jc                  DESCRJflrON AND VALUE
                                                                                             OP PROPERTY                         a Ui TC
                                                                                                                                 N              VALUE OF           ANY
             (See instructions above,)                                                      SUBJECT TO LIEN                      N A
                                                                                                                                 C ~ 0        COLLATERAL
 AecountNo.xxxxx4012                                                         Opened 5101105 LastActive 4/06/09                TTa
                                                                                                                                   0
EsI Fcu                                                                  Secured Line of Credit                               —    —   —

100 KIngs Hwy S Ste 120
Rochester, NY 14617                                             -
                                                                         Location: 495
                                                                         Rochester  NY Mt Read Boulevard,
                                                                         Single family home
                                                                         Value $                  53,100.00                   —    —   —          1,347.56               0.00
 AecoutltNo,)ocxxxxxxxa73s                                               Opened 5101/94 Last Active 5107109

Wells Fargo Home Mtg                                                     First Mortgage
Attn:Bankruptcy Department MAC-X
3476 Statevlew Blvd.                                                     Location: 495 Mt. Read Boulevard,
Fort MIII, Sc 29715                                             -        Rochester
                                                                         SIngle     NYhome
                                                                                family

                                                                             Value $                         53,100.00       —    —    —        40,603.00                0.00
Account No.




                                                                         Value S
Account No.




                                                                         Valuc$                                              —    —    —



...9........ continuation sheets attached                                                                                  Subtotal
                                                                                                                 (Total of this page)           41,950.56               0.00

                                                                                                                          Total                 41,950.56               0.00
                                                                                               (Report on Summary of’ Schedules)
                        Case 2-09-22452-JCND0C 1, Filed 09/18/09, Entered 09/1810 9 12:04:49,
Copyrtght (c) 1998.2009. Best coma Soletlons . Evanston,
                                               Main Document , Page 12 of 38                  8ost case Banluuptcy


                Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
                        Description: Exhibit Proposed Motion to Avoid Lien, Page 11 of 50
B? (Official rc,m 7) (12(01)



                                                       United States Bankruptcy Court
                                                          Western District of New York
  In re      Lorraine Susan Robinson                                                                           CaseN@.        2-09-22452
                                                                                Debtor(s)                      Chapter        7

                                           STATEMENT OF FINANCIAL AFFAIRS AMENDED                       -




           This statement is to be completed by every debtor. Spouses filing a joint petition may file a single statement on which the information for
both spouses is combined. If the case is filed under chapter 12 or chapter 13, a married debtor must furnish information for both spouses whether or
not ajoint petition is filed, unless the spouses are separated and ajoint petition is not filed. An Individual debtor engaged in business as a sole
proprietor, partner, family farmer, or self.employcd professional, should provide the information requested on this statement concerning all such
activities as well as the individuals personal affairs. To Indicate payments, lransfcrs and the 111cc to minor children, state the child’s initials and the
name and address of the child’s parent or guardian, such as “AR., a minor child, by John Doe, guardian.” Do not disclose the child’s name. See, 11
U.S.C. § 112; Fed. It. Bankr. P. 1007(m).

           Questions I 18 are to be completed by all debtors. Debtors that are or have becn in business, as defined below, also must complete
                               -

 Questions 19-25. If the answer to an applicable question Is “None4” mark the box labeled “None,” if additional space is needed for the answer
 to any question, use anti attach a separate sheet properly identified with the case name, case number (If known), and the number of the question.

                                                                               DEFINifIONS


            “In business. “A debtor is “in business” for the purpose of this forni if the debtor is a corporation or partnership. An individual debtor is “in
 business” for the purpose of this form ifthe debtor is or has been, within six years immediately preceding the filing of this bankruptcy ease, any of
 the following: an officer, director, managing executive, or owner of 5 percent or more of the voting or equity securities of a corporation; a path~er,
 other than a limited partner, of a partnership; a sole proprietor or self.employed flill4ime or part-time. An individual debtor also may be “in business”
 for the purpose of this form if the debtor engages In a trade, business, or other activity, other than as an employee, to supplement income from the
 debtor’s primary employment.
           “Insider.” ‘the tenn “insider” includes but is not limited to: relatives of the debtor; general partners of the debtor and their relatives;
 corporations of which the debtor is an officer, director, or person in control; officers, directors, and any owner of 5 percent or more of the voting or
 equity securities of a corporate debtor and their relatives; affiliates of the debtor and insiders of such affiliates; any managing agent of the debtor. 11
  U.S.C.   § 101.


                 1. Income freni employment or operation of business
      None       State the gross amount of income the debtor has received from employment, trade, or profession, or from operation of the debtor’s
       ID        business, including part-time activities either as an employee or in independent trade or business, from the beginning of this calendar
                 year to the date this case was commenced. State also the gross amounts received during the two years immediately preceding this
                 calendar year. (A debtor that maintains, or has maintained, financial records on the bnsis of a fiscal rather than a calendar year may
                 report fiscal year income. Jdontl~’ the beginning and ending dates of the debtor’s fiscal year.) If ajoint petition is filed, state income for
                 each spouse separately. (Married debtors filing under chapter 12 or chapter 13 must state income of both spouses whether or not a joint
                 petition is filed, unless the spouses aro seporated mid ajoint petition is not filed.)
                               AMOUNT                         SOURCE
                               $730.00                    .   2009 YTD: Debtor Employment Income
                               $3,986.00                      2008: Debtor Employment Income
                               $1,814.00                      2007: Debtor Employment income




   so! waI.Ccpydohe~~~                           ~                                 10/01/09,         Entered 10/01/09 16:48:10                   Oestcasoeanknsptcy
                                                 DescriptIon: Main Document                    ,   Page 1 of 7
                 Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
                         Description: Exhibit Proposed Motion to Avoid Lien, Page 12 of 50
                                                                                                                                                        2

            2. Income other than from employment or operalion of business
 None        State the amount of income received by the debtor other than from employment bade, profession, or operation of the debtor’s business
  C          during the two years Immediately preceding the commencement of this case. Give particulars. If ajoint petition is filed, state income for
             each spouse separately. (Married debtors tiling under chapter 12 or chapter 13 must state income for each spouse whether or not ajoint
             petition is filed, unless the spouses are separated and ajoint petition is not filed.)
                     AMOUNT                          SOURCE
                     $10,314.00                      2009 YTO: Social Security Disability
                     $12,996.00                      2008: Social Security Disability
                     $12,708.00                      2007: Social Security Disability

             3. Payments to creditors
  None       Complete *z or 5., as appropriate, and c.

             a,   Individual orjoint debtor(s) with prim arily consumer debts. List all payments on loans, installment purchases of goods or services,
             and other debts to any creditor made within 90 days immediately preceding the commencement ofthis case unless the aggregate value
             of all property that constitutes or is affected by such transfer is less than $600. Indicate with an (4) any payments that were made to a
             creditor on account of a domestic support obligation or as part of an alternative repayment schedule under a plan by an approved
             nonprofit budgeting and creditor counseling agency. (Married debtors filing under chapter 12 or chapter 13 must include payments by
             either or both spouses whether or not ajoint petition is filed, unless the spouses are separated and ajoint petition is not filed.)

NAME AND ADDRESS                                                 DATES OF                                                           AMOUNT STILL
    OF CREDITOR                                                  PAYMENTS                                 AMOUNT PAID                  OWING
Wells Fargo Home Mortgage, Inc.                                  7109, 8109, 9109                            $1,465.20               $42,397.00
3476 Stateview Blvd.
Fort Miii, Sc 29715

  None       b. Debtor whose debts are not primarily consumer debts: List each payment or other transfer to any creditor made within 90 days
   S         immediately preceding the commencement of the case unless the aggregate value of all property that constitutes or is affected by such
             transfer is less than $5,475. If the debtor is an individual, indicate with an asterisk (*) any payments that were made to a creditor on
             account of a domestic support obligation or as part of an altomative repayment schedule under a plan by nfl approved nonprofit
             budgeting and creditor counseling agency. (Married debtors filing under chapter 12 or chapter 13 must include payments by either or
             both spouses whether or not ajoint petition is flied, unless the spouses are separated and ajoint petition is not filed,)
                                                                                                                AMOUNT
                                                                 DATES OF                                        PAn) OR
                                                                 PAYMENTSI                                     VALUE OF             AMOUNT STILL
NAME AND ADDRESS OF CREDITOR                                     TRANSFERS                                    TRANSFERS                OWING
  None        c. All debtors: I .ist all payments made within one year immediately preceding the commencement c,f this case to or for the benefit of
    I         creditors who are or were insiders. (Married debtors filing under chapter 12 or chapter 13 must include payments by either or both
              spouses whether or not ajoint petition is filed, unless the spouses are separated and a joint petition is not filed.)

NAME AND ADDRESS OF CREDITOR AND                                                                                                    AMOUNT STILL
           RELATIONSHIP TO DEBTOR                                DATE OF PAYMENT                           AMOUNT PAID                   OWING

              4. SuIts and administrative proceedings, executions, garnishments and attachments
   None       a. List all suits and administrative proceedings to which the debtor is or was a party within one year immediately preceding the tiling of
    Ci        this bankruptcy case. (Married debtors filing under chapter 12 or chapter 13 must include information concerning either or both spouses
              whether or not ajoint petition is filed, unless the spouses are separated and ajoint petition is not filed.)

CAPTION OP SUIT                                                             COURT OR AGENCY                       STATUS OR
AND CASE NUMBER                         NATURE OF PROCEEDING                AND LOCATION                          DISPOSITION
Capital One Bank (USA),                 Judgment                            Rochester City Court                  Judgment Granted in amount of
t’LA. against Lorraine S.                                                   99 Exchange Boulevard                 10,170.16
Robinson                                                                    Rochester, NY 14614
Index No. B2009020049



sorware   copydohe     ~                                          10/01/09, Entered 10/01/09 16:48:10                                    a~st0~~~ aonlguptcy
                                             DescrIption: Main Document Page 2 of 7      ,

             Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
                     Description: Exhibit Proposed Motion to Avoid Lien, Page 13 of 50
                                                                                                                                                       3

 None     b. Describe all property that has been attached, garnished or seked under any legal or equitable process within one year immediately
  •       preceding the commencement of this case. (Married debtors filing under chapter 12 or chapter 13 must include information concerning
          property of either or both spouses whether or not a joint petition is filed, unless the spouses are separated and ajoint petition is not
          filed.)
NAME AND ADDRESS OF PERSON FOR WHOSE                                                   DESCRIPTION AND VALUE OF
    BENEFiT PROPERTY WAS SEIZED                            DATE OF SEIZURE                    PROPERTY
          S. fleposseasions, foreclosures and returns
 None     List all property that has bccn repossessed by a creditor, sold at a foreclosure sale, transferred t1uou~ a deed in lieu of foreclosure or
  •       returned to the seller, within one year immediately preceding the commencement of this case. (Married debtors filing under chapter 12
          or chapter 13 must include information concerning property of either or beth spouses whethcr or not ajoint petition is filed, unless the
          spouses ar separated and ajoint petition is not filed.)
                                                        DATE OF REPOSSESSION,
NAME AND ADDRESS OF                                       FORECLOSURE SALE,               DESCRIPTION AND VALUE OF
 CREDITOR OR SELLER                                      TRANSFER OR RETURN                       PROPERTY
           6. Assignments and receiverships
  None    a, Describe any assignment of property for the benefit of creditors made within 120 days immediately preceding the commencement of
   S      this case. (Married debtors filing under chapter 12 ~r chapter 13 must include any assignment by either or both spouses whether or not a
          joint petition is filed, unless the spouses are separated and ajoint petition is not filed.)
                                                     DATE OF
NAME AND ADDRESS OF ASSIGNEE                         ASSIGNMENT                            TERMS OF ASSIGNMENT OR SETrLEMEN’r
  None     1,. List all property which has been in the hands of a custodian, receiver, or court-appointed official within one year immediately
   I       preceding the commencement of this case. (Married debtors filing under chapter 12 or chapter 13 must include information concerning
           property of either or both spouses whether or not ajoint petition is filed, unless the spouses pre separated and ajoint petition is not
           filed.)
                                                  NAME AND LOCATION
NAME AND ADDRESS                                       OF COURT                             DATE OF            DESCRiPTION AND VALUE OF
  OF CUSTODIAN                                    CASE TITLE & NUMBER                       ORDER                    PROPERTY

           7. Gifts
  None     List alt gifls or charitable contributions made within one year immediately preceding the commencement ofthis case except ordinmy
   •       and usual gifts to fthnily members aggregating less than $200 in value per individual family member and charitable contributions
           aggregating less than $100 per recipient. (Married debtors filing under chapter 12 or chapter 13 must include ~ or conLributions by
           either or both spouses whether or not ajoint petition is filed, unless the spouscs are separated and a joint petition is not filed.)

  NAME AND ADDRESS OF                             RELATIONSHIP TO                                                 DESCRIPTION ~4fl)
PERSON OR ORGANIZATION                             DEBTOR, IF ANY                          DATE OF GIFT            VALUE OF GIFT

           S. Losses
  None     List all losses from fire, theft, other casualty or gambling within one year immediately preceding the commencement of this case or
    I      since the commencement of this case. (Married debtors filing under chapter 12 or chapter 13 must include losses by either or both
           spouses whether or not a joint petition is filed, unless the spouses are separated and ajoint petition is not filed.)
                                                                  DESCRiPTION OF CIRCUMSTANCES AND, IF
DESCRIPTION AND VALUE                                             LOSS WAS COVERED 1W WHOLE OR IN PART
    OP PROPERTY                                                      BY INSURANcE, GIVE PARTICULARS                         DATE OF LOSS




               ~Z~Q~2Q5~2’3C anQaobi3a~o2.a9~iIed 10/01/09, Entered 10/01/09 16:48:10, ueatcaseaanknJptcY
SoThFmre copydg~

                              Description: Main Document , Page 3 of 7
           Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
                   Description: Exhibit Proposed Motion to Avoid Lien, Page 14 of 50
                                                                                                                                                      4

         9. Payments related lo debt counseling or bankruptcy
 None    List all payments made or property transferred by or oil behalf of the debtor to any persons, including attorneys, for consultation
  ~      concerning debt consolidation, relief under the bankruptcy law or preparation of the petition in bankuiptey within one year immediately
         preceding the commencement of this case.
                                                              DATE OF PAYMENT,                       .              AMOUNT OP MONEY
NAME Alit) ADDRESS                                         NAME OF PAYOR IF OTHER                               OR DES CLUPTION AND VALUE
    OF PAYEE                                                     ThAN DEBTOR                                           OF PROPERTY
Legal Aid Society of Rochester(Tho)                        5/26109                                             $341
I West Main St.
Suite 800
Rochester, NY 14614
Consumer Credit Counseling ServIces                         6115/09                                            $50
50 Chestnut Plaza
Rochester, NY i4604

         10.   Other transfers
  None   a. List all other property, other than property transferred in the ardinmy course of the business or financial affairs of the debtor,
   S     transferred either absolutely or as security within two years immediately preceding the commencement of this case. (Married debtors
         filing under chapter 12 or chapter 13 must include transfers by either or both spouses whether or not ajoint petition is filed, unless the
         spouses are separated and ajoint petition Is not filcd.)
NAME AND ADDRESS OF TRANSFEREE,                                                          DESCRiBE PROPERTY TRANSFERRED
    RELATIONSHIP TO DEBTOR                                 DATE                                 AND VALUE RECEIVED
  None   b, List all property transferred by the debtor within ten years Immediately preceding the commcncement of this case to a self-settled
   S     trust or similar device of which the debtor is a beneficiary.

NAME OF TRUST OR OTHER                                                                    AMOUNT 01? MONEY OR DESCRIPTION AND
DEVICE                                                     DATE(S) OF                     VALUE OF PROPERTY OR DEBTOR’S INTEREST
                                                           TRANSFER(S)                    IN PROPERTY

          11. Closed financial accounts
  Nuoc   List all financial accounts and instrumcnts held in the name of the debtor or for the benefit of the debtor which were closed, sold, or
   ~     otherwise transferred within one year immediately preceding the commencement of this case. Include checking, savings, or other
         financial accounts, certificates of deposit, or other instruments; shares and share accounts held in banks, credit unions, ponsion hinds,
         cooperatives, associations, brokerage houses and other financial institutions, (Married debtors filing under chapter 12 or chapter 13 must
         include information concerning accounts or instruments held by or for either or both spouses whether or not ajoint petition is filed,
         unless the spouses are separated and ajoint petition is not filed.)
                                                              TYPE OF ACCOUNT, LAST FOUR
                                                              DIGITS OF ACCOUNT NUMBER,                          AMOUNT AND DATE OF SALE
NAME AND ADDRESS OF INSTITUTION                              AND AMOUNT OF FINAL BALANCE                                OR CLOSING


ESL Federal Credit Union                                    Checking Account xxxxG433                            Closeout Withdrawal on
Aft: Janet Burt, LW                                                                                              6/8/09’
100 Kings HWY., S.
Suite 1200
Rochester, NY 14617-9974




~                                                            10/01/09, Entered 10/01/09 16:48:10,                                     aesicaso Batrupicy
                                        Description: Main Document Page 4 of 7       ,


         Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
                 Description: Exhibit Proposed Motion to Avoid Lien, Page 15 of 50
                                                                                                                                                       5

        12. Safe deposit boxes
 None   List each safe deposit or other box or depository In which the debtor has or had securities, cash, or other valuables within one year
  •     immediately preceding the commencement of this case. (Married debtors filing under chapter 12 or chapter 13 must include boxes or
        depositories of either or both spouses whether or not ajoint petition is filed, unless the spouses are separated and ajoint petition is not
        filed.)

                                             NAMES AND ADDRESSES
NAME AM) ADDRESS OF BANK                     OP THOSE WITH ACCESS                          DESCRIPTION                   DATE OF ThANSFER OR
 OR OTHER DEPOSITORY                         TO BOX OR DEPOSITORY                          OF CONTENTS                      SURRENDER, IF ANY

        13. Setoffs
 Nono   List all setoffs made by any creditor, including a bank, against a debt or deposit of the debtor within 90 days preceding the
  I     commencement of this case. (Married debtors filing uiider chapter 12 or chapter 13 must include information concerning either or both
        spouses whether or not a joint petition is filed, unless the spouses are separated and ajoint petition is not filed.)
NAME AND    ADDRESS OF CREDITOR                              DATE OF SETOFF                                       AMOUNT OF SETOFF

        34. Property held for another person
 None   List all property owned by another person that the debtor holds or controls.


NAME AND ADDRESS OF OWNER                    DESCRIPTION AND VALUE OF PROPERTY                       LOCATION OF PROPERTY

          15. Prior address of debtor
 None     If the debtor has moved within three years immediately preceding the commencement of this case, list all prcmises which the debtor
  •       occupied during that period and vacated prior to the commencement of this case. Ifajoint petition is filed, report also any separate
          address of either spouse.
ADDRESS                                                      NAME USED                                            DATES OF OCCUPANCY

          16. Spouses and Former Spouses
 None     If the debtor resides or resided in a community property state, commonwealth, or territory (including Alaska, Arizona, California, Idaho,
  •       Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, or Wisconsin) within eight years immediately preceding the
          commencement ofthe case, identi~’ the name of the debtor’s spouse and of any former spouse who resides or resided with the debtor in
          the conununil)’ property state.
NAME

          17. Environmental Information.
          For the purpose of this question, the following definitions apply:
          “Environmental Law” means any federal, state, or local stature or regulation regulating pollution, contamination, releases of hazardous
          or toxic substances, wastes or material into the nir, land, soil, surface water, groundwater, or other medium, including, but not limited to,
          statutes or regulations regulating the cleanup of these substances, wastes, or material.
               “Site” means any location, facility, or property us defined under any Environmental Law, whether or not presently or formerly
               owned or operated by the debtor, including, but not limited to, disposal sites.
               “Hazardous Material” means anything defined us a hazardous waste, hazardous substance, toxic substance, hazardous material,
               pollutant, or contaminant or similar term under an Environmental Law
 None     a. List the name and address of every site for which the debtor has received notice in writing by a governmental unit that it may be liable
  I       or potentially liable under or in violation of an Environmental Law. Indicate the governmental unit, the date of the notice, and, if known,
          the Environmental Law:
                                              NAME AND ADDRESS OF                           DATE OF                       ENVIRONMENTAL
SITE NAME AND ADDRESS                         GOVERNMENTAL UNIT                             NOTICE                        LAW


~                                                             10/01/09, Entered 10/01/09 16:48:10,                                     Best case aaoWuptcy
                                         Description: Main Document Page 5 of 7       ,

        Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
                Description: Exhibit Proposed Motion to Avoid Lien, Page 16 of 50
                                                                                                                                                           6

 Hone    b. List the name and address of every site for which the debtor provided notice to a governmental unit of a release of Hazardous
  S      Material. Indicate the governmental unit to which the notice was sent and the date of the notice,

                                             NAME AND ADDRESS OF                             DATE OF                       ENVIRONMENTAL
SITE NAME AND ADDRESS                        GOVERNMENTAL UNit’                              NOTICE                        LAW
 None    c. List all judicial or administrative proceedings, including settlements or orders, under city Environmental Law with respect to which
  S      the debtor is or was a party. Indicate the name and address oldie govcnmicntnl unit that is or was a party to the proceeding, and the
         docket number.

NAME AND ADDRESS OF
GOVERNMENTAL UNIT                                             DOCKETNUMBER                                            STATUS OR DISPOSITION
         1$ . Nature, location and name of business
 None    a. Ifshe debtor is an individun?, list the names, addresses, taxpayer identification numbors, nature of the businesses, and beginning and
  I      cndrng dates of all businesses in which the debtor was an officer, director, partner, or managing executive of a corporation, partner in a
         partnership, sole proprietor, or was self-employcd in a trade, profession, or other activity either ff11- or part~timnc within six years
         immediately preceding the commencement of this dase, or in which the debtor owned 5 percent or more of the voting or equity securities
         within six years immediately preceding the commencement of this case.
         ifthe debtor is a partnership, list tho nomes, addresses, taxpayer identification numbers, nature of the businesses, and beginning and
         ending dates of all businesses in which the debtor was a partner or owned 5 percent or more of the voting or equity securities, within six
         years immediately preceding the commencement of this case.
         If the debtor isa corporation, list the names, addresses, taxpayer identification numbers, nature of the businesses and beginning and
         ending dates of all businesses in which the debtor was a partner or owned 5 percent or more of the voting or equity securities within six
         years immediately preceding the commencement of this case.
                          LAST FOUR DIGiTS OP
                          SOCIAL-SECURITY OR
                          OTHER INDIVIDUAL
                          TAXPAYER-ID. NO.                                                                                     BEGINNING AND
NAME                      (ITIN)/ COMPLETE LEN ADDRESS                                        NATURE OF BUSINESS               ENDING DAlES
  None    b. Idonti~’ any business listed in response to subdivision a., above, that is ‘single asset real estate” as defined in 11   U.S.C. * 101.
   a                                                                                                              -




NAME                                                         ADDRESS




        ~                                                                   10/01/09, Entered 10/01/09 16:48:10                             east case aankwpmoy
                                          DescriptIon: Main Document                      Page 6 of 7
         Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
                 Description: Exhibit Proposed Motion to Avoid Lien, Page 17 of 50
               EXHIBIT B




Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
        Description: Exhibit Proposed Motion to Avoid Lien, Page 18 of 50
        THIS IS NOT
           A SILL
                                COUNTY 9F M~ONR9~                                            THIS
                                                                                               RECEIPT
                                                                                                  IS YOUR

                            C8IMQT’P cQ~8~~~$ R~dôR~ftt~G’~AGE

                                                                        INDEX__DEED

                      ~ 9/2~c                                           BOOK       $3298        PAGE______

                                                                        NO. PAGES_____________
                                          /c’7~                         INSTRUMENT_DEED
                                        ____


        OR ROBINSON, LLOYD L~J
        EE I~O9XNSON, LORRAINE S                                                  MORTGAGE TAX



                                                                       SERIAL H
             FILINO FEE                                    35.00
           3 PASE FEE                                       9.00       CITYITOWN
             TRANSFER FEE                                    .00
             AFFIDAVIT FEE                                  6.00
             CAP SAXNS FEE                                   .00       S.M,A,
             MXSC FEE                                        .00

             TOTAL                                         SO. 00      TRANS. AUTH.


                                                                       TOTAL



        00+ CSH:           .00          CHk;                bJO~ UI)              PAID AT RECORDING
    CASHIER:  ROSENTHAL, ~TANE

        STATE OP NEW y0RK~                                                         TRANSFER TAX
.       COUNTY OF MO$4ROE~ ss;

        RECORDED ON__01/20/93             AT     ~ 26~ ~               TRANSPER TAX        1. ~ to
• BOOK          2299             PAGE__________ OF DEED                AMOUNT                     00

                                                PATRICIA L McCARTHY
    .                                          MONROE COUNTY CLERK                PAID AT RECORDING




Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
        Description: Exhibit Proposed Motion to Avoid Lien, Page 19 of 50
          Fo,m1D~9~N.V. OtO.OUlT~.APNfl   fl fl q ~ ~ .9 S ~           I: ~


                  March
                             llubenture,                 Made the 5th
                               Nineteen Hundred and Ninety two
                                                                          Say of~
                                                                                  fri
             ~ctusctu LLOYD W. ROBXNSON, residing at 495 Mt. Read Boulevard,
           Rochester, New York 14606



                                                                      party          of the first part, and



                     L0RRAIN~ S. ROBINSON, residing at 495 Mt. Read Boulevard,
          Rochester, New York 14606
                                                                          party          of the second part,
               ~ttucn~tij      that the party     of the first port, in consideration of
              One and no/lOU
                                                                         Dollar ($i.oo           )
          lawful money of the United States, and other good and valuable consideration
          pall1 by the party      of the second part, do Os  hereby remise, release and quitcleim
          unto tue party       of The second part, his heirs              and assigrwforever. all
                 THAT TRACT OR PARCEL OF LAND situate in the City of Rochester,
           County of Monroe, New York, known and described as the westerly
           portion of tot Nos. 130 and 131 as shown upon a map of West Blvd.”
           a subdivision of part of Town Lot No. 84, formerly in the Town of
           Gates, filed in Monroe County Clerk’s Office in Liber 22 of Maps,
           page 23; said westerly portions of Lots 130 and 131 being situate on
           the west side of Mt. Read Boulevard (formerly Field Road) each front
           40 foot thereon, being 40 feet in rear and 102.25 feet in depth.

                  Also guitolaiming all the right, title and interest of the
           party of the first part in and to the ensterly 5.13 feet of the
           unnamed alley adjoining the above lots on the west as shown on the
           map filed in Liber 22 of Maps, page 23. Said alley was abandoned by
           City Ordinanoe No. 54—433.
                Intending to convey a parcel being 80 feet wid~.~fronting on Mt
          Read Boulevard 80 feet in the rear and 107.38 feet in depth on the
          north and south lines.

                 This conveyance is subject to all easements, covenants and
          restrictions of record affecting said premises, if any
                Being the same premises conveyed to party of the first part by
          deed dated July 11, 1986 and recorded in the Monroe County Clerk’s
          Office on July 23, 1986 in liber 6940 of Deeds at page 18.

                    The consideration for this transfer is less than $100.00.
                    Tax Account No:  105—780—01—050
                                     105—760—01—050
                    Tax Mailing Address: 495 Mt. Read Boulevard
                                          Rochester, New York 14ca3
                                                                                          .0
                                                                                          .0
                                                                                   0      C
                                                                                   C.’,
                                                                                                     rn
                                                                                    0     N)
                                                                                    5o               C
                                                                                                     C
                                                                                    C,
                                                                                                     rn
                                                                                                     C
                                                                               G~cr




Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
        Description: Exhibit Proposed Motion to Avoid Lien, Page 20 of 50
               ~uget1jcr with 11/4 ~ SM rlgh~s of the party                                               of
           the first part in and to said pnmzisey,
               Qin Ijauc nab to 4oTh the premises herein granted unto the party               of the second
           part,               his heirs                                                and assigns forever.



              3a 3flhtntn W4crcaL the party                of the first part has hereunto ~et      his
           hand             and seal           the day and year first above written.
                  31tt   ~nnnce of
                                                                                 9’)
                                                               ~tioyo    (4.   ROBINSON



                                                                                                         $
                                                                                                         4
           emit at Wew hark              ss,      On this &~..                 day of
           (1tuunt~ at   ‘C*~t’e~’r’i~       Nineteen Hundred and
           before me, the svbsèriber, personally appeared
                                                              LL~


           to me personally known and known to me to be
           who executed the within Instrument, and
                                                                     a e p son      N         ‘thed tn and
           to me that         he         executed the same.


                                                                      N,IW~ ea ha. Subdtbe
                                                                           a
                                                                      t__~fl~ fl


          Etate nf~nw Unrk               s~.      On this                      day of
          QIuunt~ of                        Nineteen Hundred and
          before me, the subscriber, personafly appeared



          to me personally known and known to me to be the same person                   described in and
          who executed the within Instrument, and          he                              acknowledged
          to me that         he         executed the same.




                                                         0
                                                         -ç




                                                                 i~f~
                                                                 ~


                                                                 P1
                                                         0




                    •j.
Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
        Description: Exhibit Proposed Motion to Avoid Lien, Page 21 of 50
                EXHIBIT C




Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
        Description: Exhibit Proposed Motion to Avoid Lien, Page 22 of 50
        WDNROE COUNTY   LERET S OFFICE

 ROCHESTER, NY

                                                 Receipt 41             227087

                                                 Index                  JUDaIENTS
Return To:
                                                 Book                            Page

                                                 No. Pages :              2

                                                 Instrument TRANSCRIPT OF 3UDQ~ENT


                                                 Date          :        08/20/2009

                                                 Time          :        09:43:13AM


                                                 Control           41   200908200287

CAPITAL ONE BANK USA NA

ROBINSON,LORRAINE S                              Index    41            B2009020049

                                                 Employee : DianeA




COUNTY FEE MISCELLANEOUS        $        10.00




Total                           $        10.00
State of New York
MONROE COUNTY CLERK’ S OFFICE




             CHERYL DINOLFO
             MONROE COUNTY CLERK


lB lU l IhI ~IhI I ~HI~I                         Il li i IlIhhlIl Il Il Il IILl
I.T1-1—2009082002871                             LT2—~2
     Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
             Description: Exhibit Proposed Motion to Avoid Lien, Page 23 of 50
                                                                     ROCHESTER CITY COURT
                                                                        Civil Division
    2009 CV 5764                                                    Transcript at Judgment

ENT DEBTOR Cs)                              TRADE OR PROFESSION          I             JUDGMENT CREDITORS                       ATTORREY/ADDRESS
                                      I                                  I       CAPITAL ONE SANK USA NA                  FORSTER&GARBUS
                                  I                                      I                                                P0 BOX 9030
                                  I                                              1680 CAPITAL ONE DRIVE               t   FARMINGDALE NY 11735
                                  I                                              MCCLEAN VA 22102                     I
,   LORRAINE S                   I             UNKNOWN                   I                                            I
                                                                         I                                            I
7 READ BOULEVARD                  I                                      I
RNYZ46OG                         I                                                                                    I                    C

     AMOUNT OF JUDGMENT                             j                   EXECUTION                                I                      4-.~
                                                                                                                                    REMA~S ~
  DAMAGES:           9688.75                            RETURNED UNSATISFIED                                     I    SATISFIED:       c-~ cr,
                                                                                                                                           C:
    COSTS;              50.00                                                                                     I                                  22
ESEMENTS:               86.00                    I      WHEN                                                     I                              C    r—
INTEREST:             345.43                    I                                                                                          .         In
~tVE FEES:               0.00                           TO WHAT EXTENT                                           I                     n
                                                                                                                                       rS9
      TOTAL:               10170.18             I                                                                                              -C-

    RENDERED AND DOCKETED IN ROCHESTER CITY COURT, MONROE COWry:                            JULY 8, 2G09 AT    3:56PM

NEW YORK
                 SB;
F MONROE

andra Petrella, Chief Clerk of the Rochester City Court, County of Monroe hereby certify that the above
a and correct transcript from the docket of judgments in my office.

nony Whereof,          I have hereunto set my name and affixed                           official   seal this 3 day of August,         2009.




                                                         Chief Clerk         :                                Clerk




                                          Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
                                                  Description: Exhibit Proposed Motion to Avoid Lien, Page 24 of 50
                EXHIBIT B




Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
        Description: Exhibit Proposed Motion to Avoid Lien, Page 25 of 50
                                                                     December21 2018




                                         Prepared for:
                                         Michael Furbno
                                         495 Mount Read BIvd, Rochesfer, NY 14606




                                         C
                                        Karolyn Edwards
                                        Lie. RE Salesperson
                                        Gates
                                        2170 Chili Ave
                                        Rochester, NY 14624
                                        (585) 773-5980




                                                                           n.




                                                                        SI’

                                             Real Estate Servkes
Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
        Description: Exhibit Proposed Motion to Avoid Lien, Page 26 of 50
 Property Summary
                                                                                   Real Estete Services


                                                    Bedrooms: 3
                                                   Bathrooms: 1
                                                   Square Feet; 1,414
                                             Property WPe: Single-Family
                                                    Year Built; 1920




 Michael Furlano
 495 Mount Read Blvd1 Rochester, NY 14606




Karolyn Edwards
Gates                                                                   karolynedwards@howardhanna corn
                                                                                          (555) 773-5980
~m          ~?‘~   ;ii’1~   ~               ‘~;~   ~                    ~
                                                                            -.                            ~   I
     Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
             Description: Exhibit Proposed Motion to Avoid Lien, Page 27 of 50
  Listing Location Map
                                                                                                                                                       Real Sstate Servic~~



                                                                                                                                                       W~i,Ju~~t                           It


              :LynJ(Av.~.
                                                                                                                                                              Lyoll Branch Ubrary               $
                                                      C)         :                                                                                LyeJ[Ave
                                                                                                                  .           I,              0
                          F
                                                  ~ Theodoreflooscvoltfl
                                                           School No. 43 ‘7            ~.
                                                                                       to                                     2?
                                                                                                          ~
                                                                     ItjIcI,~Si
                                                                                                                              C,
                                                  P
                                                                                      ‘a




                                                                                                                                                              FCoI~nflrIpp St
                                                             -       Lobs,
                                                                                                                              0

                                                                                                             1J
                                                                                                                                                                                     &01
                                          Jayso                                   .         Jay St
                                                                                                                                   JoySt                                                          Jay
                                                                                                                                             0           0
                                                                                      :0
                  V,Iro                                                               ‘a
                                                                                      C,
                                                                                                                          5
                                                                                                                                             C,          8
                                                                                      0.                                           ‘ft
                                                                                                                                                         C             I.Sap    dale otiOle Google
                                                                                                                                                  ,.   Subject Property             •      Sold

 ib    Subject Property                                                  Price                        Beds            Baths                Days              SqFt                $lSqFt
         495 Mount Read BIvd, Rochester                                                               3
                                                                                                                      1                                      1,414

      Sold Properties                                                    Sale Price                   Beds            Baths                Days              SqFt                $!SqFt
      1. 94Wetmore Park, Rochester                                      570,000                       3               2                  10                  1512                $46
      2.267 Belknap Street, Rochester                                   $63,000                       2               1.2                14                  1,481               $43
      3, 57 Fairgate Street, Rochester                                  $62,000                       4               1                  30                  1,237               $50
      4. 46 MaItby Street, Rochester                                   $57,500                        2           1                      7                1,132                  $51
      5, 591 Mt. Read Boulevard, Rochester                             $56,000                        2           1                      2                948                    $59
      6, 67 Fairgate Street, Rochester                                 $41,000                        4           1                      1               1,237                  $33
      7. 192 Fairgate Street, Rochester                                $35,500                       2            1                      71              1,008                  $35
      8. 1431 Lyell Avenue, Rochester                                  $34,000                       3            1                      21              1,232                  $28
      9. 193 Wetmore Park, Rochester                                   $30,000                       3            1                      12              1,158                  $28




Karolyn Edwards
Gates                                                                                                                              karolynedwards@howa rciharrna corn
                                                                                                                                                     (585) 773-5980
                                                                                            :;~~: ;
   Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
           Description: Exhibit Proposed Motion to Avoid Lien, Page 28 of 50
      Listing Overview
                                                                                                                           ReaT Estate Services




                                                                              SOLD

                                                                              $70,000
                                                                              t 94 Wetmore Park, Rochester, NY
     Listing Coudesy&~ NYSALLIANOE
                                                                                14606

     Status/price;
                      Status: Sold                                     Days: 10                                       $/SqFt; $46
                   List Price; $74,900                   Original List Price: $74,900                             Sold Price: $70,000
              % Of List Price: 93%                                Sold Date: 11/16/2009
     Listing Detail:
                   Bedrooms:     3                              Bathrooms: 2                                   Property Type: Residential
               Building Style:   Colonial                      Square Feet: 1,512                                  Year Built: 1928
                      County:    Monroe County                 TaxAmount: $2,396                                  l-IOA Dues: $0
                       MLS if:   R924048                       Subdivision: WetnioresAmd                      School District: Rochester

    aatures:
                     Kitchen: Eat-In, Formal                      Fireplace: I
                                 Dining Room,                                                                       Exterior: Aluminum/Steel
                            Pantry Disposal,                       Heat/AC: Gas, Forced Air,          Senior Community: No
                            Dryer,                                           Humidifier
                            Oven/Range                               Floors: Ceramic-Some
                            Electric, Range                                  Hardwood-Some,
                            Hood-Exhaust                                     Resilient-Some,
                            Fan, Refrigerator,                               Wall to Wall
                            Washer                                           Carpet-Some
                  Basement: Full
                    Garage: 2

    P~scription:
    Character & Charm Fills This Well Maintained Coloniall Huge Family Room/With One Of Two Full Baths/With Sliding Glass Doors That
    Lead To A Large Covered Porch/Patio, Spacious 2 Car Detached Garagellisas Firepiacelll Updated Mechanics & New Architectural
    RooflAllAppliances lncludedlll Hurry Before Its’ Gonelli

    All information provided Is deemed reliable but Is not guaranteed and should be independently verified.




    Karolyn Edwards
    Gates                                                                                                     karolynedwards@howardhannacom
                                                                                                                               (585) 773-5980
I                                                                                                     ~ :~‘~:“~~              ~    ~
        Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
                Description: Exhibit Proposed Motion to Avoid Lien, Page 29 of 50
   Listing Overview
                                                                                                                         Real Estate Services




                                                                              SOLD

                                                                              $63,000
                                                                              2. 267 Belknap Street, Rochester, NY
                                                                                 14606


                    Status: Sold                                    Days: 14                                       $15 qFt: $43
                 List Price: $66,500                  Original List Price: $66,500
            % Of List Price: 95%                                                                              Sold Price: $63,000
                                                               Sold Date: 06/26/2009
 LMthg Detail:
                Bedrooms:     2                             Bathrooms:        1.2                         Property Type: ResIdential
            Building Style:   Cape Cod                     Square Feet:       1,481                           Year Built: 1955
                   County:    Monroe County                TaxAniount:        $2,687
                    MLS It:
                                                                                                             HOA Dues: $0
                              R9D5868                    School District:     Rochester
 a
                 kitchen: Breakfast Bar,                       Fireplace: 0
                          Eat-In, Formal                                                                    Exterior: Vinyl
                          Dining Room                           HeatiAC: Gas, Forced Air           Senior Community: No
                          Dishwasher                              Floors: Ceramic-Some,
                          Disposal Dryer,                                 Hardwood-Some,
                          Oven/Range                                      Resilient-Some,
                          Gas, Range                                      Wall to Wall
                          Hood-Exhaust                                    Carpet-Some
                          Fan, Refrigeratoi
                          Washer
               Basement: Finished, Full
                 Garage: 1

Pgscription:
This 6 room cape cod Is IMMACULATE: INSIDE & OIJT!I! The grounds are SPECTACULAR: an oversized ‘L’ shaped lot with miniature
trees, patio block garage w/attached workshop & new door, & shed. Inside seven better wlprofessionally Finished basement! I full & 2
half baths, den, thermopane windows, & OH so much mor&!!

All information provided is deemed reliable but is nut guaranteed and should be independently verified.




Karolyn Edwards
Gates                                                                                                     karolynedwards©howardhanna,~0~
                                                                                                                            (585) 773-5980
i$p~-~-~                                                    ;~th!~        -   ~            •!~                      H     ~:‘~-:.~              .1
        C              ~           !~—~!   ~‘                   9     3                              ~—        1    —~

    Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
            Description: Exhibit Proposed Motion to Avoid Lien, Page 30 of 50
Listing Overview
                                                                                                                   Real Estate Services




                                                                         SOLD

                                                                         $62,000
                                                                         3. 67 Fairgate Street, Rochester, NY
                                                                            14606
Listing Courtesy of: N S ALLIANCE

Status/Price;
                  Status; Sold                                    Days; 30                                     $/SqFt; $50
               List Price: $69,900                  Original List Price: $69,900                           Sold Price: $62,000
          % Of List Price: 89%                               Sold Date: 11/02/2009

Listing Detail:
              Bedrooms:      4                             Bathrooms: 1                               Property Type;    Residential
          Building Style:    Cape Cod                     Square Feet: 1,237                              Year Built:   1950
                 County:     Monroe County                TaxAmount: $2,280                              HOA Dues:      $0
                  MLS #:     R921485                      Subdivision: WETMOREAMO                    School District:   Rochester
                                                                         SUB W

Features:
                 Kitchen: Eat-in,                            Fireplace: I                                 Exterior: Vinyl
                          Living/Dining                       Heat/AC: Gas, Ac-Central,
                          Combo None                                                             Senior Community: No
                                                                        Forced Air
               Basement: Full
                                                                Floors: Resilient-Some,
                 Garage: 1                                              Wall Ic Wall
                                                                        Carpet-Some

Description:
Great Curb Appeal! Vinyl Sided, Huge Fenced Yard, Fire Place, Newer Roof and SOME Newer Windows. All Brand New Carpet, Paint,
etc. Move Right In! Easy to show, call hater,

All information provided is deemed reliable bulls not guaranteed and should be Independently verified,




Karolyn Edwards                                                                                          karolynedwards@howardhanna.com
Gates                                                                                                                      (585) 773-5980


   Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
           Description: Exhibit Proposed Motion to Avoid Lien, Page 31 of 50
  Listing Overview
                                                                                                                      Real Estate Services




                                                                           SOLD

                                                                           $57,500
                                                                           4. 46 Maltby Street, Rochester, NY
                                                                              14606

 Status/Price:
                  Status; Sold                                     Days: 7                                       $/SqFt; $51
               List Price: $59,900                   Original List Price: $59,900                            Sold Price: $57,500
          % OF List Price: 98%                                Sold Date: 09/02/2009
 Listing Detail:
               Bedrooms:     2                             Bathrooms:      I
                                                                                                          PropertyType: Residential
           Building Style:   Cape Cod                     Square Feet:     1,132
                                                                                                              Year Built: 1940
                  County:    Monroe County                TaxAmount:       $2652
                                                                                                             HOA Dues: $0
                   MLS#:     R91462o                    School District:   Rochester

Eeatures:
                Kitchen: Eat-In, Formal                       Fireplace: 1                                     Exterior: AluminumlSteef
                         Dining Room
                         Dryer,                                HeaUAC: Gas, Ac Unit-              Senior Community: No
                         Microwave,                                      Wall, Forced Air
                         Oven/Range                              Floors: Wall to Wall
                         Electric,                                       Carpet-Some
                         Oven/Range
                         Gas,
                         Refrigerator,
                         Washer
              Basement: Finished, Full
                Garage: 2

Description:
HUGE fenced-in lot/garden included with this well-maintained cape codl Formal dining room, 2nd kitchen In basement, screened-in
garage, & morel 1st floor den is possible 3rd bedroom.

All Information provided is deemed reliable but is not guaranteed and should be Independently verified.




Karolyn Edwards
Gates                                                                                                     karolynedwards@howardhannacom
                                                                                                                           (585) 773-5960

    Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
            Description: Exhibit Proposed Motion to Avoid Lien, Page 32 of 50
   Listing Overview
                                                                                                                                    r
                                                                                                                                    Real Estate Services




                                                                            SOLD

                                                                            $56,000
                                                                            5. 591 Mt. Read Boulevard, Rochester, NY
                                                                               14606

 $laius/Price:
                   Status: Sold                                     Days: 2
                List Price: $59,900                                                                                         $ISqFt; $59
                                                      Original List Price: $59,900                                      Sold Price: $56,000
           % Of List Price; 93%                                Sold Date; 0711512009
 Listing Detail:
               Bedrooms:     2                              Bathrooms:      1
                                                                                                                    Property Type: Residential
           Building Style:   Cape Cod                      Square Feet;     948
                                                                                                                        Year Built: 1955
                  County:    Monroe County                 TaxAmount:       $2,238
                                                                                                                       HOA Dues: $0
                   MLSff;    R910113                     School District:   Rochester

 Features:
                 Kitchen: Eat-In                               Fireplace: 0
                          Dishwasher,                                                                                Exterior: Composition
                          Disposal,                             HeatIAC; Gas, Ac-Central,                   Senior Community: No
                          Microwave,                                      Electronicftjr
                          Oven/Range                                      Filter, Forced Air;
                          Freestanding                                    Humidifier
                          Refrigerator                            Floors: Hardwood-Some,
               Basement: Full                                             Resilient-Some,
                                                                          Wail to Wail
                 Garage: 1
                                                                          Carpet-Some
Description:
Freshly painted interior! Updated kitchnnl Hardwood floors! Breezway for reiaxingf Central Air!
finished (cr2 bedrooms.                                                                         Very expandable,full attic could be

All information provided is deemed reliable but is not guaranteed end should be independently verified.




Karolyn Edwards
Gates                                                                                                               karoiynedwards@howardhanna corn
                                                                                                                                      (585) 773-5980
                                                                   -             :~   ~ry       ~‘   :‘   :- -:-‘    -.;~-; - ~-.             -



    Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
            Description: Exhibit Proposed Motion to Avoid Lien, Page 33 of 50
    Listing Overview
                                                                                                                      [   ~

                                                                                                                      Real Estate Services




                                                                         SOLD

                                                                         $41 ,000
                                                                         6. 67 Fairgate Street, Rochester, NY
                                                                            14606

Status/Price:
                 Status: Sold                                     Days:                                          $/SqFt: $33
              List Price: $44900                    Original List Price: $44900                              Sold Price: $41,000
         % Of List Price: 91%                                Sold Date: 06/2612009

Ustthci Detail:
              Bedrooms: 4                                  Bathrooms:                                     Property Type: Residential
          Building Style; Cape Cod                        Square Feet: 1,237                                  Year Built: 1950
                 County: Monroe County                    TaxAmount: $2,473                                  HOA Dues: $0
                  MLS #: R915098                        School DIstrIct: Rochester

Features:
                Kitchen: Eat-In,                             FIreplace: 0                                  Exterior: Vinyl
                         UvingiDining                         Heat/AC: Gas, Ac-Central.           Senior Community: No
                         Combo None                                     Forced Air
              Basement: Full                                    Floors: Resilient-Some,
                Garage: I                                               Wall to Wall
                                                                        Carpet-Some

Description:
Nice Housell! Needs cosmetics - carpet, paint, updates, etc. May have had a freeze-up. Sold as-Is. Easy to show, on lockbox-call for
combo,

All information provided is deemed reliable but Is not guaranteed and should be independently verified,




Karolyn Edwards                                                                                            lcarolynedwards@howardhanna.com
Gates                                                                                                                        (585) 773-5980

L   ;~                            I                 ~        U            (Cs
     Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
             Description: Exhibit Proposed Motion to Avoid Lien, Page 34 of 50
  Listing Overview                                                                                                      cc
                                                                                                                        Real Estate Services




                                                                            SOLD

                                                                            $35,500
                                                                            7. 192 Fairgate Street, Rochester, NY
      -                             __                                         14606
 Listing Cowlesy of: M’S ALLIANCE

 Statuslp rice:
                  Status: Sold                                      Days: 71                                       $15 gEt: $35
               List Price: $39900                     Original List Price; $44,900                             Sold Price: $35,500
          % Of List Price: 89%                                 Sold Date: 04108/2009
 Listing Detail:
               Bed rooms:    2                               Bathrooms:                                   Property Type: Residential
           Building Style;   Ranch                          Square Feet: 1,008                                Year Built; 1954
                  County:    Monroe County                  TaxAmount: $2,270                                I-WA Dues; $0
                   MIS ii:   R900533                      School District: Rochester

 Features:
                 Kitchen; Eat-In None                          Fireplace; 1                                   Exterior: Srlck, Stucco
               Basement: Full                                   Heat/AC; Gas, Ac-Central,            Senior Community; No
                 Garage; 0                                                Forced Air
                                                                  Floors~ Hardwood-some,
                                                                          Resilient-Some,
                                                                          Wail to Wall
                                                                          Carpet-Some
Description:
Nice ranch slyle city home. Great wood floors, updated bath, large living with wcodburning fireplace, central air. A pre approval letter or
proof of funds is needed with all offers, seller will not provide abstract or survey.

All information provided is deemed reliable but is not guaranteed and should be independently verified.




Karoiyn Edwards                                                                                            karoiynedwards@howardhanna.com
Gates                                                                                                                        (585) 773-5980


    Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
            Description: Exhibit Proposed Motion to Avoid Lien, Page 35 of 50
  Listing Overview                                                                                                         Wl1e?1
                                                                                                                       Real Estate Services




                                                                           SOLD

                                                                           $34,000
                                                                           8. 1431 LyeII Avenue, Rochester, NY
                                                                              14606

 ~t~tus/Prlce;
                  Status: Sold                                     Days; 21                                       S/SqFt: $28
               List Price: $39,900                   Original List Price: $39,900                             Sold Price: $34,000
          % Of List Price: 85%                                Sold Date:   02/13/2009

 Listing Detail:
              Bedrooms:     3                              Bathrooms:                                     Property Type: Residential
          Building Style:   Colonial                      Square Feet: 1,232                                  Year Built: 1920
                 County:    Monroe County                 TaxAmount: $2,073                                  HOA Dues: $0
                  MLS #:    R831503                     School District: Rochester
 Features;
                 Kitchen: Eat-In, Formal                      Fireplace: 1
                        Dining Room                                                                        Exterior: Aluminum/steel
                        None                                   Heat/AC: Gas, Forced Air,          Senior Community: No
                                                                         Radiant
              Basement: Full
                                                                 Floors: Ceramic-Some,
                Garage: 2                                                Hardwood-Some
All information provided is deemed relIable but is not guaranteed and should be independently verified.




Karolyn Edwards
Gates                                                                                                     karolynedwards@howardhannacom
                                                                                                                           (585) 773-5980

   Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
           Description: Exhibit Proposed Motion to Avoid Lien, Page 36 of 50
   Listing Overview
                                                                                                                        Real Estate Services




                                                                           SOLD

                                                                           $30,000
                                                                           9. 193 Wetmore Park, Rochester, NY
  L~sUng Courtesy   ot   NYS ALLIANCE                                         14606

  Status/Price:
                      Status: Sold                                   Days: 12                                      $/SqFt: $26
                   List Price: $35,000                 Original List Price: $35,000                           Sold Price; $30,000
              % Of List Price: 86%                              Sold Date: 01/2512009
 Listing Detail:
                  Bedrooms; 3                                Bathrooms:                                    Property Type:    Residential
              Building Style; Ranch                         Square Feet: 1,150                                 Year Built:   1900
                         County: Monroe County              TaxAmount; $2,650                                 HOA Dues:      $0
                          MLSII: R831658                    Subdivision: WETMORE$                         School District:   Rochester
                                                                         AMD
 a
                      Kitchen: Eat-In, Formal                  Fireplace; 0
                               Dining Room,                                                                 Exterior: Aluminum/steel
                               Living/Dining                    HeatIAC: Other-See                 Senior Community~ No
                               Combo None                                 Remarks
                    Basement: Full                                Floors: Ceramic-Some,
                                                                          Hardwood-Some
                      Garage: 0

 Description:
 Not a drive-by! House has been updated! Sunny 1st floor laundry with ceramic tiled flooring! Great floorplani Spacious Kitchen area.
 Selling ‘as-is/seller will not supply instrument survey or abstract,Taxes estimated-TaD

All information provided is deemed reliable but is not guaranteed and should be independently verified.




Karolyn Edwards
Gales                                                                                                      karolynedwards~ howard ha nna.com
                                                                                                                                  (585)773-5980
ift~°)~/~),~ ~ ~ ~
              ~                                      ~
                    0  ~‘c:/~ ~                  ~.i

     Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
             Description: Exhibit Proposed Motion to Avoid Lien, Page 37 of 50
  Status Comparisons
                                                                                                                                   Real Estate Services



                                              Bed       Bath SqFt    Lot SqFt    List Price   $ISqFt   Sold Date      Sale Price   % List $        Adj Price   Days

 Subject Property
     *    495 Mount Road Blvd. Rochester      3         1    1,414                            —        -



 Sold Properties
     1.   94 Wetmore Park, Rochester          a     2        1,512     _______   $74,900      $46      11/1612009    $70,000       93%         -               10
     2.   267 Beiknap Street, Rochester       2     1.2      1,481               $66,500      543      06/26/2009    $63,000       95%         -               14
     3.   67 Feirgole Street, Rochester       4     1        1,237               569,900      950      11/0212009    962.000       89%         .               30
     4,   46 Maitby Street. Rochester         2     I        1,132               $59,900      551      09102/2009    $57,500       86%                         7
     5.   591 Mt. Read Boulevard, Rochester   2     I        948                 $59,900      $69      07/15/2009    $56,080       93%         -               2
     6.   67 Fairgate_Street, Rochester       4     1        1.237               $44,900      533      06/26/2009    $41,000       91%         -               1
     7,   192_Falrgate_Street,_Rochester      2     1        1,008               339,900      535      04/08/2009    $35,500       89%         -               71
     8.   1431 LyellAvenue, Rochester         3     1        1,232               $39,900      $28      02/13/2009    $34,000       85%         -               21
     9.   193 Wetntore Park,_Rochester        3     1        1.158               $35,000      526      01/25/2009    $30,000       86%         -               12




Karolyn Edwards                                                                                                     karolyncdwards@howardhanna corn
Gates                                                                                                                                         (585) 773-5980


   Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
           Description: Exhibit Proposed Motion to Avoid Lien, Page 38 of 50
                                                                                                           t1[~1Tj!f-1

Side by Side Comparisons
                                                                                                          Real Estate Services


                           Subject Property       Comparable WI                 Comparable #2              Comparable #3




 Address               495 Mount Read Blvd    94 Wetmore Park               267 Belknap Street         67 Fairgate Sbeet
 City, State, Zip      Rochester, NY 14606     Rochester, NY 14606          Rochester, NY 14606        Rochester, NY 14606
 Status                                        Sold                         Sold                       Sold
 Bedrooms              S                       3                            2                          4
 Bathrooms                                     2                            1,2                        1
 Sqft                  1,414                   1512                         1,481                      1,237
 Year Built            1920            u       1926                         1955                       1950
 Property Type         Single-Eamily           Residential                  Residential                Residential
 Building Style                                Colonial                     Cape Cod                   Cape Cod
 Days on Market                                10                           14                         30
 List Price                                    $74,900                      $66,500                    $69,900
 Original List Price                          $74,900                       $66,500                    $69900
 % Of List Price                               93%                          95%                        89%
 Sold Price                                    $70,000                      $63,000                    $62,000
 Sold Date                                     11116/2009                   06(26/2009                 11102/2009
 $/SqFt                                       $46                           $43                        $50
 MLS #                                        R924048                       R905868                    R921465
 County                                       Monroe County                 Monroe County              Monroe County
 Tax Amount                                   $2,396                        $2,687                     $2,280
 Subdivision                                  WetmoresAmd                   -                          WETMOREAMD SUB W
 School District                              Rochester                     Rochester                  Rochester
 Kitchen                                      Eat-In, Formal Dining         Breakfast Bar, Eat-in,     Eat-In, Living/Dining
                                              Room, Pantry Disposal,        Formal Dining Room         Combo None
                                              Dryer, Oven/Range             Dishwasher, Disposal,
                                              Electric, Range Hood-         Dryer, Oven/Range Gas,
                                              Exhaust Fan, Refrigerator,    Range Rood-Exhaust Fan,
                                              Washer                        Refrigerator, Washer
Basement                                      Full                          Finished, Full           Fuil
Garage                                        2                             1                        1
Fireplace                                     1                             0                        1
Heat/AC                                       Gas, Forced Air, Humidifier   Gas, Forced Air          Gas, Ac-Central, Forced Air
Floors                                        Ceramic-Some, Hardwood-       Ceramic-Some, Hardwood- Resilient-Some, Wall to
                                              Some, Resilient-Some,         Some, Resilient-Some,    Wall Carpet-Some
                                              Wall to Wall Carpet-Some      Wall to Wall Carpet-Some
Exterior                                      Aluminum/Steel                Vinyl                    Vinyl




Karoiyn Edwards                                                                                karolynedwards~howardIi anna. corn
Gates                                                                                                            (585) 773-5980
                             ke~1/T~~                                               i”’E.~~~u;J~’        ~
   Case 2-09-22452-PRW, r~i~~i     ~
                            Doc 24-2,   Filed~ 01/03/19,
                                                 ~  i,               I
                                                          Entered 01/03/19 15:06:38,
                                                                                ~



           Description: Exhibit Proposed Motion to Avoid Lien, Page 39 of 50
  Side by Side Comparisons
                                                                                                                             Real Estate Services

                              Subject Property        Comparable #4                         Comparable #5                    Comparable #6




  Address                 495 Mount Read Blvd     46 Maltby Street                      591 Mt. Read Boulevard         67 Fairgate Street
  City, Slate, Zip        Rochester, N 14606      Rochester, NY 14606                   Rochester, NY 14606            Rochester, NY 14606
  Status                                          Sold                                  Sold                          Sold
  Bedrooms                3                      2                                     2                              4
  Bathrooms                                       1                                     1                             1
  Sqit                    1,414                   1,132                                946                            1,237
  Year Built              1920                   1940                                  1955                           1950
  Property Type           Singie-Pamil~r         Residential                           Residential                    Residential
  Building Style                                 Cape Cod                              Cape Cod                       Cape Cod
  Days on Market                                 7                                     2                              1
  List Price                                     $59,900                               $59,900                        $44,900
  Original List Price                            $59,900                               $59,900                        $44,900
  % Of List Price                                96%                                   93%                            91%
  Sold Price                                     $57,500                               $56,000                        $41000
  Sold Date                                      09102/2009                            07/15/2009                     06/26/2009
 $/SqFt                                          $51                                   $59                            $33
 MLS#                                            R914620                               R910113                        R915098
 County                                          Monroe County                     Monroe County                     Monroe County
 Tax Amount              $0                      $2,652                            $2,238                            $2,473
 Subdivision
 School District                                 Rochester                         Rochester                         Rochester
 Kitchen                                         Eat-In, Formal Dining             Eat-in Dishwasher,                Eat-In, Living/Dining
                                                 Room Dryer, Microwave,            Disposal, Microwave,              Combo None
                                                 Oven/Range Electric,              Oven/Range Freestanding,
                                                 Oven/Range Gas,                   Refrigerator
                                                 Refrigerator; Washer
 Basement                                        Finished, Full                    Full                              Full
 Garage                                          2                                 1                                 1
 Fireplace                                       1                                 0                                 0
 HeaUAC                                          Gas, Ac Unit-Wail, Forced        Gas, Ac-Central, Electronic        Gas, Ac-Central, Forced Air
                                                 Air                              Air Filter, Forced Air;
                                                                                  Humidifier
 Floors                                          Wail to Wall Carpet-Some         Hardwood-Some,                     Resilient-Some, Wail to
                                                                                  Resilient-Some, Wall to            Wail Carpet-Some
                                                                                  Wall Carpet-Some
 Exterior                                        Aluminum/Steel                   Composition                        Vinyl




Karolyn Edwards
Gates                                                                                                     karolynedwards~howardhanna.~~m
                                                                                                                            (585) 773-5980
                                  r”’~~
                   ~k~ut~l’~’4A4n ttirs 4~r
                                           ~    ~                 ‘%~‘‘~ ••h~j~’J•’~
                                                                                        ~
                                                                                            ~     ~?‘    c”,     n


    Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
            Description: Exhibit Proposed Motion to Avoid Lien, Page 40 of 50
Resilnt-Som,                                                                                                  Wafl to    Some




                                                                                                                                                                                       •.. j... ~
                  Side by Side Comparisons                                                                                                                                   I     F1lIf~1 1
                                                                                                                                                                             Real Estate Services

                                                        Subject Property                               Comparable #7            Comparable #8                                    Comparable #9




                  Address                    ‘   495 Mount Read Blvd                         192 Fairg ate Street         1431 LyeilAvenue                               193 Wetmore Park
                  City, State, Zip               Rochester, NY 14606                         Rochester, NY 14606          Rochester, NY 14606                            Rochester, NY 14606
                  Status                                                                     Sold                         Sold                                           Sold
                  Bedrooms                       3                                           2                            3                                              3
                  Bathrooms                      1
                  Sqit                           1414                                        1,008                         1,232                                         1,158
                  Year Built                     1920                                        1954                          1920                                          1900
                  Property Type                  Single-F~mil~                               Residential                  Residential                                    Residential
                  Building Style                                                             Ranch                        Colonial                                       Ranch
                  Days on Market                                                             71                           21                                             12
                  List Price                                                                 $39,900                      $39,900                                        $35,000
                  Original List Price                                                        $44,900                      $39,900                                        $35,000
                  % Of List Price                                                            09%                          85%                                            86%
                 Sold Price                                                                 $35,500                       $34,000                                        $30,000
                 Sold Dale                                                                  04/08/2009                    02/13/2009                                     01/25/2009
                 $/SqFt                                                                     $35                           $28                                            $26
                 MLS#                                                                       R900533                       R831503                                        R831 658
                 County                                                                     Monroe County                 Monroe County                                  Monroe County
                 TaxAmount                   $0                                             $2,270                        $2,073                  $2,650
                 Subdivision
                 School District             -                            - .                Rochester                                            WETMORES      AMD
                                                                                                                         Rochester                Rochester
                 Kitchen                                                                     Eat-In None
                                             -
                                                                                                                         Eat-in, Formal Dining    Eat-In, Formai Dining
                                                                                                                         Room None                Room, Living/Dining
                Basement                 -                                                  Full                        Full                     Combo    None
                Garage                   -                                                  0                           2                        Full
                Fireplace                -          .    .    .       .         .           I                                                    0
                Hea~’AC                  -                                                  Gas, Ac-Central, Forced Air                          0
                                                                                                                        Gas, Forced Air, Radiant Other  - See Remarks
                Floors                   -                        .                 .       Hardwood-Some,
                                                                                                                        Ceramic-Some, Hardwood- Ceramic-Some Hardwood-
                                                                                                                                                 Some
                                                                                            Wail Carpet-some
                Exterior                 -                                                  Brick, Stucco               Aluminum/steel —
                                                                                                                                                 Aluminum/Steel




               Karolyn Edwards
               Gates                                                                                                                                 karolynedwards@howardhanna.com
                                                                                                                                                                       (585) 773-5980
               ~
                             -
                             ii
                                  ~     ru                   ‘~cr’~ wi’’P’i’wy
                                                                                        ,    —~
                                                                                                  ri     :up,1 ~ ~
                                                                                                       ,i~,,     ~
                                                                                                                     ac~~&1h~
                                                                                                                        ~ ~_~s
                                                                                                                                 .~   q,’;~-~9-;.ç -•~ — .   - ‘~‘   —   ~         ~~~i-’   [c


                   Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
                           Description: Exhibit Proposed Motion to Avoid Lien, Page 41 of 50
                                                                           ~i   ______________


 Listing Averages
                                                                         Real Estate Services


 Sold Properties (9)

                                 Home Averages
       Avg Beds     Avg Baths    Avg SqFt        $ISqFt   Avg Lot SqFt           Avg Days
           2.8        1.00        1216            $41          0                      19




                                      Pricing
       S63S27r~—-

      S?8.UGP




Karolyn Edwards
Gates                                                          karolynedwards@howardhanna.com
                                                                                  (585) 773-5980

~:t~1i)h:;c~js!~#    ~          ~~       ‘~Ith   ~             ~
   Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
           Description: Exhibit Proposed Motion to Avoid Lien, Page 42 of 50
  Price & Days on Market
                                                                                                                                                                                                           Real Estate Servicos



       570.000                                             :~
       $67,500                       .                     .          -                         -                                -




       552,500                                                                                                           .               -


                                              •            .- .           ..:          .                         . . -               .                             :


       552.600
       550,000           .       .       .                        .               .•


       547 500
       S45,000       ~                                                                                                                           ______________


       $42,500
       sio,ooo ~                                                          :
       $37,500               .-----.-                                         .             .       .              .         .

       $35,000                                    .   ~                                                                                                                                     —.   -


       532,500                                          :
       $30000                                         •-
       $27,500       .       -               .,       .-        --,                .                    .                                    .        .


                 6                   ~        ib                  l~                   ~0                   25                   ~0              35       40       45    50   55       Gb            ~5    10     15       ab
                                                                                                                                         Days on Market
     Sold Properties
     1, 94 Wetmore Park, Rochester                                                                                                                             $70,000        3 beds             2 baths               10 days
     2, 267 Belknap Street, Rochester                                                                                                                      $63,000            2 beds             1.2 baths             14 days
     3. 67 Fairgate Street, Rochester                                                                                                                      $62,000            4 beds             1 baths               30 days
     4. 46 Meltby Street, Rochester                                                                                                                        $57,500            2 beds             I baths               7 days
     5. 691 Mt. Read Boulevard, Rochester                                                                                                                  $56,000            2 beds             I baths               2 days
     6. 67 Fairgate Street, Rochester                                                                                                                      $41,000            4 beds             1 baths               I days
     7. 192 Fairgate Street, Rochester                                                                                                                     $35,500            2 beds             I baths               71 days
     8. 1431 LyeII Avenue, Rochester                                                                                                                       $34,000            3 beds             1 baths               21 days
     9. 193 Wetmore Park, Rochester                                                                                                                        $30,000            3 beds             I baths               12 days




Karolyn Edwards                                                                                                                                                                        karoIynedwards©howardh~nna corn
Gates                                                                                                                                                                                                    (585) 773-5980


   Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
           Description: Exhibit Proposed Motion to Avoid Lien, Page 43 of 50
 Price & Size
                                                                                                                                       I~
                                                                                                                                        Real Estate Services


          $72.50 0
          $70,000
          $67.50 0
                                     :*~                                                                                                     4
          $65,000                                                          -~—~--—--3-_—~___,,_.4~.                                    —

          $62,500
                           •:
          $60,000                   ~.                                    ~4   ..

                                     5
          $51500
          855.000
          552.500
          $50,000:
          547.500
          $45,Gü~
          542,500                                         ~                                  S.
          $40,000          a        •..•                      .,                             a
          $37,500               ~                                         ...
                                                      :                        —-___
          535.000
          $32,500          ~                                                   9
          $30,000
                           H.~.**
          827.500
                     900                       1000                1100               1200           iabo               :1400                iSoo
                                                                                Square Feet
     Sold Properties
     1.    94 Wetmore Park, Rochester                                              $70,000       3 beds     2 baths             1.512 SqFt          $461 SqPt
     2.    267 Beiknap Street, Rochester                                           $63,000       2 beds     1.2 baths           1,401 SqFt          $43 I SqFt
     3.    87 Fairgate Street, Rochester                                           $62,000       4 beds     I baths             1,237 SqEt          $50! SqFt
     4.    46 Maltby Street, Rochester                                             $57,500       2 beds     I baths             1,132 SqFt          $51 / SqFt
     5. 591 Mt. Read Boulevard, Rochester                                          $56,000       2 beds     1 baths             948 SqFt            $59! SqFI
     6. 67 Fairgate Street, Rochester                                              $41,000       4 beds     I baths             1,237 SqFt          $33! SqFt
     7. 192 Fairgate Street, Rochester                                             $35,500       2 beds     I baths             1,008 SqFt          $35! SqFt
     8. 1431 LyclI Avenue, Rochester                                               $34,000       3 beds     I baths             1,232 SqFt          $28! SqFt
     9. 193 Wetmore Park, Rochester                                                $30,000       3 beds     I baths             1,156 SqFt          $26! SqFt




Karolyn Edwards                                                                                                         karclynedwards@howardhanna.com
Gates                                                                                                                                     (585) 773-5980

 ~a’/~
~~           ,~~(t~;J
            cr    ~ ~J,.
                          ~                .                               ~                         ~

   Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
           Description: Exhibit Proposed Motion to Avoid Lien, Page 44 of 50
  Pricing Analysis                                                                                      1. ~   __________


                                                                                                                  llIl!j~j~

                                                                                                        Real Estate Services



                                                                      Approximate Market Value:




 Michael Furlant.,
 495 Mount Read Bfvd, Rochester, NY 14606




         Price Based on Average Sales

              Average Price of Sold Comparable Properlies
                                                                                                               $49889


         Price Based on Square Footage

             Average $/SqFt of Sold Comparable Properties         ____________                                 $41.19
             Square Footage of Subject Property                                                                1,414
              Price based on square footage of Subject Property                                              $55,240




Karolyn Edwards
Gates                                                                                       karolynedwards@howardhanna.com
                                                                                                              (585) 773-5980
1’~r~                                                                                             ~
   Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
           Description: Exhibit Proposed Motion to Avoid Lien, Page 45 of 50
  Karolyn Edwards                                                                                            I ~!P4~~  Fi
                                                                                                             Reel Estate ServicQ$


                                       Karolyn Edwards
                                       Lii~. RE Salesperson
                                       karolynedwards@howardhanna corn

                                       Gates
                                       2170 ChIli Ave                                Mobile ‘lions; (585) 713.5980
                                                                                     Office Phone; (585) 247•0440
                                       Rochester, NY 14624
                                       http:fficarolyned~vordshowardhaflflacom




 As a lifelong Rochestarian have a passion for real estate. Whether you are buying or selling am committed to
 providing you with exceptional service. My goal is that you are 100% satisfied with the quality of the real estate
 services that I provide. If I achieve that goal you will want to refer me to all your friends, relatives and business
 acquaintances.
 If you are looking for an agent who
   •   Puts you first
   •   Is knowledgeable to list and sell
   •   Knows Rochester and the surrounding area
   •   Is honest and ethical
   •   Is able to provide you with the state of the art technology in your home search
 Very simply “Karolyn” is the agent for you. I get the job done!
 Organizal;lons:
   • Girl Scout Troup Leader
   • Active in South Side Little League
   • Alumni of the Urban Suburban program
Education;
  • Graduate of Wilson Magnet High School
  • Attended of Everest Institute
  • Attended of Monroe Community College
Specialties
  • Buyers agent, Condo/TownHouse, First time Honiebuyers, Luxury, New Construction, Residential, Single Family,
    Waterfront
Always available when you need ME.
There every step of the way because your satisfaction is KEY.
Designations
  • Greater Rochester Association of Realtors
  • National Association of Realtors
  • New York State Association of Realtors


Karolyn Edwards
Gates                                                                                       karolynedwards@howardhan na . corn
                                                                                                              (585) 773-5g80


   Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
           Description: Exhibit Proposed Motion to Avoid Lien, Page 46 of 50
 Kar&yn Edwards                                                              _______


                                                                            Real Estate Services

 Please visit my website atwww.karplynedwprds,howprdhpnna corn




Karolyn Edwards                                                  karolynedwards@howardhanna corn
Gates                                                                              (585) 773-5980


   Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
           Description: Exhibit Proposed Motion to Avoid Lien, Page 47 of 50
                 EXHIBIT E




Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
        Description: Exhibit Proposed Motion to Avoid Lien, Page 48 of 50
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

In re:                                                        Chapter 7

          LORRAINE S. ROBINSON                                Order
                              Debtor.                         Bk. No: 2-09-22452-JCN


         UPON the motion dated      ____________   of Debtor, Lorraine S. Robinson, by her

attorneys, the Legal Aid Society of Rochester, NY, seeking an Order to to avoid a judgment lien

held by Capital One Bank (USA), N.A., and any subsequent successor or assignee, on the

Debtor’s residence located at 495 Mt. Read Boulevard, Rochester, NY 14606, and

         WHEREAS, the Court having had due deliberation thereon, and sufficient cause

appearing therefore; it is

         ORDERED, that the judicial lien entered on August 20, 2009 by Capital One Bank

(USA), NA against Lorraine S. Robinson in the Monroe County Clerk’s Office, in the amount of

$10,178.18, and indexed at 2009 CV 5764, and attached to Debtor’s residence located at 495 Mt.

Read Boulevard, Rochester, NY 14606 is cancelled and avoided in full; and it is thither

         ORDERED, that the Judgment Creditor will take the necessary steps to cancel said

judgment lien on record by cooperating with the Debtor to the extent necessary to effectuate the

purpose of this order, and lastly

         ORDERED, that the presentment of this original Order to the Monroe County Clerk’s

Office for recording may be done without thither notice to any party and shall be deemed

sufficient on it’s face.

IT IS SO ORDERED

Dated:   ___________                2019              ___________________________


         Rochester, NY                                Hon. Paul R. Warren
                                                      United States Bankruptcy Judge



   Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
           Description: Exhibit Proposed Motion to Avoid Lien, Page 49 of 50
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

In re:                                                          Chapter 7

         LORRAINE S. ROBINSON                                   Order
                                           Debtor.              Bk. No: 2-09-22452-JCN


         UPON the motion dated      ____________     of Debtor, Lorraine S. Robinson, by her

attorneys, the Legal Aid Society of Rochester, NY, seeking an Order to to avoid a judgment lien

held by Capital One Bank (USA), N.A., and any subsequent successor or assignee, on the

Debtor’s residence located at 495 Mt. Read Boulevard, Rochester, NY 14606, and

         WHEREAS, the Court having had due deliberation thereon, and sufficient cause

appearing therefore; it is

         ORDERED, that the judicial lien entered on August 20, 2009 by Capital One Bank

(USA), NA against Lorraine S. Robinson in the Monroe County Clerk’s Office, in the amount of

$10,178.18, and indexed at 2009 CV 5764, and attached to Debtor’s residence located at 495 Mt.

Read Boulevard, Rochester, NY 14606 is cancelled and avoided in full; and it is further

         ORDERED, that the Judgment Creditor will take the necessary steps to cancel said

judgment lien on record by cooperating with the Debtor to the extent necessary to effectuate the

purpose of this order, and lastly

         ORDERED, that the presentment of this original Order to the Monroe County Clerk’s

Office for recording may be done without thither notice to any party and shall be deemed

sufficient on it’s face.

IT IS SO ORDERED

Dated:                              2019                _________________________


         Rochester, NY                                  Hon. Paul R. Warren
                                                        United States Bankruptcy Judge



   Case 2-09-22452-PRW, Doc 24-2, Filed 01/03/19, Entered 01/03/19 15:06:38,
           Description: Exhibit Proposed Motion to Avoid Lien, Page 50 of 50
